UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2486



NAN S. VICK,

                                             Plaintiff - Appellant,

          versus

FOOTE, INCORPORATED, t/a Foote Tire,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-151)


Submitted:     November 30, 1995           Decided:   April 12, 1996


Before WILKINSON, Chief Judge, and HAMILTON and MICHAEL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Nan S. Vick, Appellant Pro Se.     Robert Patrick Geary, Richmond,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her civil complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Vick v. Foote,
Inc., No. CA-95-151 (E.D. Va. Aug. 1, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2